84 F.3d 1452
318 U.S.App.D.C. 78
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James Edward EVANSON, Appellant,v.UNITED STATES of America, et al.
No. 95-5079.
United States Court of Appeals, District of Columbia Circuit.
Dec. 18, 1995.

Before:  SILBERMAN, SENTELLE, and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance and the motion for summary reversal, it is


2
ORDERED that the motion for summary reversal be denied and that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum opinion filed February 22, 1995.   The merits of the parties' positions are so clear as to warrant summary action.  See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.